     Case 2:20-cv-08906-DMG-PVC Document 31 Filed 03/29/21 Page 1 of 1 Page ID #:198



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11

12     TODD WILLIAMSON, an individual,                Case No.: CV 20-8906-DMG (PVCx)
13                    Plaintiff,
                                                      ORDER RE DISMISSAL OF ACTION
14         v.                                         WITH PREJUDICE [30]
15     COSTCO WHOLESALE
       CORPORATION, a
16     Washington Corporation; and Does 1-
       10,
17
                      Defendants.
18

19

20
                Based on the parties’ stipulation, and pursuant to Fed. R. Civ. P. 41, and good cause
21
       appearing,
22
                IT IS HEREBY ORDERED that the above-captioned action is dismissed with
23
       prejudice. Each party will be responsible for its own fees and costs.
24

25     DATED: March 29, 2021                                                   _____
                                                       DOLLY M. GEE
26                                                     UNITED STATES DISTRICT JUDGE
27

28


                                                      1
